Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on December 16, 2020.
Claims 1 and 10 have been amended.
Claims 1-18 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 recite a first competency score…indicating reading, writing, or speaking proficiency levels for learning objectives and a second competency score associated with a second job description.  The claims then generate a personalized course profile comprising a task representing a level of competency of reading, writing, or speaking a language that an employee who matches the second job description must reach.  It is therefore unclear whether the second competency score should also represent scores associated with reading, writing, or speaking the language.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, 10-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jarrett et al. (US Pub. No. 2016/0196534) in view of Bhagat (US Pub. No. 2013/0282606) in view of Hadden et al. (US Pub. No. 2003/0187723).
Claims 1, 3, 10 and 12: Jarrett discloses
receive, from a first user interface on a client computer coupled to the network, a user data input comprising a first description and a second job description; (Fig. 5: the GUI is a job seeker (“Josie Smith”; the first description is listed under the name; the second job description is the “JOB TARGET”; [0079]: job seeker inputs target role; [0091]: seeker inputs work experience/uploads a resume (i.e., description information about the seeker’s work history from which the baseline score is determined))
execute a query to select, from a database coupled to the network: 
a first competency score within a framework indicating proficiency levels for learning objectives, stored in the database in association with the first job description; and ([0071]: job seeker’s competency with respect to a skill set; baseline score; [0094])
a second competency score within the framework, stored in the database in association with the second job description;  ([0085]: a minimum competence score for a particular role or job opportunity)
generate a personalized course profile comprising a plurality of objectives, each associated in the database with the second job description and each comprising a task representing a level of competency that an employee for a job matching the second job description must reach to qualify for the job, (Fig.5)
wherein, upon completion of the plurality of objectives, a software logic within the system generates a third competency score for a subject, indicating a completion of the plurality of objectives at the level of competency, that is above the first competency score; ([0097]: “the job seekers’ competence scores and scores corresponding to individual skills improve via the training activities” (i.e., third scores that are greater than the first scores) “job seekers can track their progress in achieving the threshold scores” (i.e., track completion))
render a second user interface comprising a list of the plurality of objectives and at least one user interface control configured to access each of the plurality of objectives; and (Fig. 5 and Fig. 6)
transmit the second user interface to the client computer for display. (Fig. 5 and Fig. 6)
Jarrett discloses uploading a resume, but does not explicitly disclose user data input comprising a first job description or an ordered list of objectives.
Bhagat, however, discloses a career path visualizing method where a seeker inputs a current job title ([0020]) and the specific programs for meeting a career goal are prioritized ([0019]: list out the places in priority from where the necessary qualification can be garnered).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jarrett with the teachings of Bhagat for the motivation of helping candidates plan their careers in a more effective way. (Bhagat; [0018]).
Jarrett/Bhagat does not disclose that the competency scores indicate reading, writing or speaking a language proficiency levels.
Hadden, however, discloses skill levels indicative of “Reading Comprehension” ([0089]) and “Language—French” ([0099]).  See also the table at [0146 and [0158].  Hadden discloses identifying best matches and reporting the skill gaps ([0158]) and that the software identifies training that fills these gaps and then generates a list of all training events that would deliver to Mark (i.e., a personalized list) the knowledge he needs to improve his proficiency in the identified areas. See also [0071]-[0075].  Skills and skill levels are associated with roles (i.e., jobs) ([0077] and [0083]).  The Examiner notes that a current occupation is used to determine a first skill level ([0158]: “Actual Skill Level”).  Skill levels after training are re-evaluated. (Fig. 2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jarrett/Bhagat with the skill level assessments indicating a reading, writing, or speaking a language of Hadden for the motivation of supporting the training a employees in order to expand marketing activities into regions where a second language and associated skills would be required to be successful.  Targeting skill proficiency improvement in any area necessary for career advancement is important to any job seeker.
Claims 2 and 11:  Bhagat, as combined above with Jarrett, further discloses job profiles. ([0019]).
Claims 4 and 13:  Jarrett further discloses storing the personalized course profile in association with the user profile. (Fig. 5).
Claims 5 and 14:  Jarrett further discloses mobile devices. ([0050]).
Claims 8 and 17: Jarrett discloses scoring and sending notifications to the user regarding their progress/ performance on goals on their pathway [0103] and electronically submitted assignment or assessment associated in the database with at least one of the plurality of objectives [0105]: completed projects (e.g., data items (i.e., electronic submissions) are associated with the electronic portfolios.  See also Fig. 8 for progress notification).
Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jarrett/Bhagat/Hadden in view of Olenick (US Pub. No. 2016/0275636).
Claims 6, 7, 15 and 16: Note: the claims 7 and 16 language is optional (“if”). Jarret discloses “skill-ups” that are exercises (i.e., self-study) ([0082] and [0103]) and challenges where up to four seekers can collaborate (i.e., peer-to-peer) ([0106]).  Jarrett also discloses teacher-led courses ([0082]: workshops, classes, retreats).  Jarrett does not disclose tagging.
Olenick at [0123], objective tag data stored, related to course information and at [0126], "An objective module accesses one or more databases in an access database step 710 which may contain objective information such as a course list....a user's profile." [0129], display data; [0132] interface for selecting objectives.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jarrett/Bhagat/Hadden with the teachings of Miller for the motivation of allowing targeted searches to be carried out.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jarrett/Bhagat/Hadden in view of Ontko (US Pub. No. 2016/0048583).
Claims 9 and 18: Jarrett/Bhagat does not disclose receive, from the client computer, in association with at least one of the plurality of objectives, an input comprising a question; execute a query selecting at least one answer to at least one frequently asked question within the database associated with the question; generate an electronic message comprising the at least one answer personalized to the user; and transmit the electronic message to the client computer.
Ontko, however, discloses receiving, by the server computer, from the client computer, in association with at least one of the plurality of objectives, an input comprising a question executing, by the server computer, a query selecting at least one answer to at least one frequently asked question within the database associated with the question; generating, by the server computer, an electronic message comprising the at least one answer personalized to the user; and transmitting, by the server computer, the electronic message to the client computer (See [0066]; [0074]; [0091]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jarrett/Bhagat/Hadden with the teachings of Ontko for the motivation of allowing an end-user to pose a new question if the user is not satisfied with the search results of their question-answer search (Ontko; [0091]).

Response to Arguments
Applicant’s remarks, filed December 16, 202, have been considered.  Applicant argues that the prior art does not disclose user data input comprising a first job description of a current occupation held by a user, and a second job description.
The Examiner notes that Jarrett discloses Fig. 5: the GUI is a job seeker (“Josie Smith”; the first description is listed under the name; the second job description is the “JOB TARGET”; [0079]: job seeker inputs target role; (The Examiner understands that the target role as the second job description). [0091]: seeker inputs work experience/uploads a resume (i.e., description information about the seeker’s work history from which the baseline score is determined).  Uploading a resume does not explicitly disclose that the user entered the first job description.  Bhagat discloses a career path visualizing method where a seeker inputs a current job title ([0020]).  The Examiner understand a current job title as current occupation job description data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following U.S. patent are cited to further show the best domestically patented prior art found by the examiner:
U.S. Pub. No. 2006/0008781 to Townshend et al.: [0016]: job applicant requires a certain level of reading proficiency; [0030]: reading skills are measured; [0039]: skill-level characteristics include spoken language proficiency, reading comprehension.
The following non-patent literature is cited to show the best non-patent literature prior art found by the examiner:
V. Slavuj, B. Kovačić and I. Jugo, "Intelligent tutoring systems for language learning," 2015 38th International Convention on Information and Communication Technology, Electronics and Microelectronics (MIPRO), Opatija, Croatia, 2015, pp. 814-819, doi: 10.1109/MIPRO.2015.7160383.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629